Citation Nr: 1758123	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a November 2015 Travel Board hearing.  The Veteran also testified at a September 2013 hearing before a Decision Review Officer (DRO) held at the RO.  Transcripts of both hearings are of record.

In May 2016, the Board remanded the above referenced issues.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In October 2017, the Veteran's representative submitted a notice of disagreement, ostensibly in response to the supplemental statement of the case.  All these issues were already on appeal, however, so the notice of disagreement is a legal nullity.  Furthermore, the representative requested a DRO hearing.  As noted above, both DRO and Board hearings were held, and, in any event, it is not the proper point in the appellate process to request a DRO hearing, as there was no unfavorable rating decision on these particular issues with which to disagree.  There was a July 2017 rating decision that granted service connection for hearing loss and assigned an initial rating, but the notice of disagreement did not list that issue.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C which was, at least as likely as not, incurred in active service.

2.  The Veteran's service-connected left knee disability manifested in flexion limited to, at most, 70 degrees; no limitation on extension; painful motion that results in some functional loss; with functional impairments including limitations on standing for prolonged periods, walking long distances, and climbing or descending stairs; with slight instability beginning January 25, 2013.

3.  The Veteran's service-connected right knee disability manifested in flexion limited to, at most, 70 degrees; no limitation on extension; painful motion that results in some functional loss; with functional impairments including limitations on standing for prolonged periods, walking long distances, and climbing or descending stairs; with slight instability beginning January 25, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2017).

3.  The criteria for a separate disability rating of 10 percent, but no more, for left knee lateral instability were met on January 25, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2017).

5.  The criteria for a separate disability rating of 10 percent, but no more, for right knee lateral instability were met on January 25, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Principles and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record.

In addition, having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II.  Service Connection:  Hepatitis C

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no dispute that the Veteran suffered from hepatitis C when he filed his claim.  See, e.g., June 2015 Private Treatment Records (diagnosing hepatitis C based on liver biopsy and noting a history of hepatitis C); February 2001 Private Treatment Record (noting Veteran "told a few years ago" he had hepatitis C and diagnosing hepatitis C).  Moreover, the Veteran's service treatment records verify that he did receive immunizations at a time when air gun injectors were being used and he has stated that he received immunizations via air gun injector.  Giving the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise regarding the actual use of an air gun injector to give the in-service immunizations.  Gilbert, 1 Vet.App. at 53-56.  The current disability and in-service elements of his claim have been met.  Therefore, the determinative question is whether the Veteran's hepatitis C was, at least as likely as not, incurred during his active service via a contaminated air gun injector rather than due to a post-service cause.

VA has obtained opinions from two VA examiners.

As noted in the Board's May 2016 Remand, the June 2014 VA examiner's negative opinion "fails to provide any analysis linking her opinion to her conclusion other than a generic statement that 'there is no objective medical evidence to confirm that this incurred or was caused by military service.'"  Importantly, the examiner checked both that the Veteran had "unknown" risk factors and "no known risk factors".  The examiner left blank the boxes for risk factors such as blood transfusions prior to 1992, accidental exposure to blood, drug use, and high risk sexual activity.  As will be noted below, despite the examiner's indication of "no known risk factors", the Veteran did have a risk factor of immunization by air gun injection.

In order to be adequate, an opinion regarding the etiology of hepatitis C must address risk factors for transmission, including possible in-service exposure through air gun injection of vaccines.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e. ("It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was [or was not] the source of the veteran's hepatitis C."); VA Training Letter 01-02 (Apr. 17, 2001) (setting forth the VA-recognized and medically determined risk factors for hepatitis C ).  Consequently, the June 2014 VA examiner's opinion is entitled to no probative weight either for or against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  The 2014 VA examiner failed to address the single known risk factor or posit any alternative avenue of infection, other than indicating that there must be "unknown" risk factors.  The opinion was inadequate.

Due to the deficiency in the June 2014 VA examiner's opinion, the Board remanded the matter to obtain another opinion.  The Veteran was examined in June 2017.  The examiner noted an initial diagnosis of hepatitis C in 1993, apparently pursuant to the Veteran's report.  Available medical records first document a diagnosis in 2001 with a note that the Veteran reported being diagnosed "a few years ago."  February 2001 Private Treatment Record.  The examiner provided a negative nexus opinion and provided the following rationale:  "Although the use of Air gun injection are [sic] good possibility to cause Hep C, I have no MRs [medical records] to support the claim.  No notes until 2001, many years post discharge."  The Board finds that the June 2017 VA examination and July 2017 VA examiner's opinion, despite being couched in terms against his claim, actually provide evidence in favor of the Veteran's claim.

First, the VA examiner noted only a single risk factor, specifically vaccination using "bioinjection", in her report on the examination.  She left unchecked the boxes for any other risk factors, including transfusions, intravenous drug use, and risky sexual activity.  She also did not check the box for "No known risk factors."  The Board finds from these indications that there is a single known risk factor in this Veteran's case:  immunizations received via air gun injector.  See also July 2011 Risk Factors for Hepatitis Questionnaire (denying all listed risk factors including tattoos, use of non-sterile needles, drug use, etc.; the questionnaire does not list immunization via air gun injector); see also March 2016 VA SATP Note (discussing alcohol and marijuana use before and after military, but denying drug use of the types that are associated with increased risk for hepatitis C).

Second, the VA examiner specifically opined that there was a "good possibility" that the use of air gun injection would cause hepatitis C.  The Board concludes, therefore, that the use of air gun injection was both the only known risk factor for the Veteran's contraction of hepatitis C and was a viable method of transmission.

These two facts as explained by the VA examiner provide probative weight in favor of the Veteran's claim.  His only known risk factor was a "good possibility" for the transmission of hepatitis C.

The only evidence the VA examiner cited against the Veteran's claim was that there were no medical records until 2001, "many years post discharge."  This fact provides little support for her conclusion, however, as there are no medical records at all from this period (as opposed to medical records that would be expected to mention hepatitis C but did not).  Moreover, the examiner concluded that the Veteran was diagnosed in 1993.  It is a matter of general knowledge (reported in the New York Times and other major media outlets) that testing for hepatitis C did not begin until 1990 and the Board takes judicial notice of this fact.  See also VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e. (including transfusion of blood before 1992 as a risk factor for hepatitis C due to lack of routine testing prior to that date).  Although there are no medical records from the initial diagnosis, the Veteran's testimony as to onset is mostly supported by the records we do have.  The medical records in 2001 note the diagnosis was "a few years ago," although the Veteran did not follow up on any treatment.  A 2008 VA gastroenterology consult note and new patient notes indicates the diagnosis was approximately 20-25 years earlier, which would place it in the early to late 1980s.  These statements as to the onset are especially probative as they were made long before the Veteran filed his claim for compensation for hepatitis.

While there is evidence against finding a causal nexus, specifically negative medical opinions, the report on the June 2017 VA examination and the rationale of the July 2017 VA examiner's opinion actually support the Veteran's claim and place the evidence regarding the etiology of the Veteran's hepatitis C in equipoise.  Because the evidence is at least in equipoise, the Veteran is entitled to the benefit of the doubt on the etiological issue.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for hepatitis C.

II.  Increased Rating:  Left and Right Knee 

The Veteran seeks disability ratings in excess of 10 percent for his left and right knee disabilities.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, there are special provisions for rating degenerative arthritis (to include osteoarthritis) under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The period under consideration is from June 2011 (the date of claim) through the present, so the discussion of medical evidence will be focused primarily on that period.  However, the Board has reviewed the entire claims file and all of the medical evidence to obtain a complete picture of the Veteran's disability.

Medical Evidence and Analysis

The record contains the results of two examinations performed for the purpose of evaluating the severity of the Veteran's left and right knee disabilities in the context of his claim for an increased rating.

The Veteran underwent a VA examination in August 2012.  The examiner diagnosed degenerative joint disease of both knees.  The Veteran reported gradual worsening of his bilateral knees with symptoms of popping, swelling, and pain.  The Veteran reported flare-ups that consisted of swelling and additional pain.  Range of motion testing revealed flexion of 100 degrees in both knees with objective evidence of painful motion at 15 degrees in the right knee and at 30 degrees in the left.  The Veteran had full extension bilaterally with no objective evidence of pain.  The Veteran had flexion of 95 degrees (right) and 90 degrees (left) with full extension bilaterally.  The examiner indicated that the Veteran's functional impairment was due to less movement than normal, weakened movement, and pain on movement.  He had pain on palpation of the right (but not left) knee.  Stability testing was normal and the Veteran did not have (and had not had) recurrent patellar subluxation or dislocation.  He also did not have any meniscal conditions.  The examiner noted crepitation with active and passive range of motion bilaterally.  The examiner opined that the condition affects the Veteran's ability to work by preventing him from standing for prolonged periods of time and limiting his ability bend, stoop, climb, descend stairs, and lift/carry heavy things.

In June 2017, the Veteran underwent another examination of his knees.  The examiner diagnosed arthritis of the bilateral knees.  The Veteran reported flare-ups consisting of increased pain, popping, and grinding.  The Veteran described associated functional loss of inability to walk long distances, climb stairs, or stand for long periods of time.  Ranges of motion were measured as 0 to 70 degrees bilaterally with pain noted on examination that did not cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight-bearing or crepitus.  Repetitive use testing did not result in additional loss of range of motion.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time which consisted of pain reducing his ability to walk, climb stairs, and stand.  Pain during flare-ups was noted to significantly limit functional ability with flare-ups.  The examiner was unable to describe the additional loss of range of motion after repetitive use over time or during flare-ups.  The examiner indicated that the knee conditions caused a disturbance of locomotion, interference with standing, and decreased ability to climb up and down stairs.  Muscle strength was normal and there was no atrophy.  Joint stability testing was all normal.  The Veteran did not have and had no history of recurrent patellar dislocation, shin splints, or other impairments not otherwise discussed.  The examiner noted the use of a braces and a cane.  The condition was noted to affect occupational functioning, primarily due to limitations on standing, walking, and negotiating stairs.

The Veteran currently has a 10 percent rating for each knee under DC 5003-5260.  This contemplates arthritis (degenerative joint disease) with some limitation of flexion.  The above VA examinations support a 10 percent rating for each knee as the limitations of motion do not meet or more closely approximate the criteria for a 20 percent rating (in fact, they do not meet the criteria for a compensable rating), but a compensable rating is warranted based on DC 5003 (indicating that painful motion due to arthritis should be assigned a minimum 10 percent rating).  This finding is supported by the VA examinations even considering the effect of flare-ups and additional limitations after repetitive use.  As noted, the ranges of motion are well-above the minimum for a 20 percent rating, so even considering some additional limitations during flare-ups and upon repetitive use, the 10 percent rating is sufficient.  Moreover, the VA examinations fail to reveal any other impairments (e.g., recurrent subluxation, any issues related to dislocation or removal of semilunar cartilage, genu recurvatum or impairment of the tibia or fibula) that would warrant assignment of an additional or separate rating under other diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256-5263.  Therefore, the VA examinations provide significant evidence against assigning any rating in excess of 10 percent for either the left or right knee disability based on limitation of motion.

However, there are medical treatment records and a private evaluation that indicate the Veteran has lateral instability (laxity) in the bilateral knees (though they otherwise support the above findings regarding ranges of motion and the absence of other impairments).

For example, a January 2013 VA Physical Medicine and Rehab Consult indicates increased left knee pain, ranges of motion of 0-120 degrees (right) and 0-115 degrees (left) with "Grade I laxity" in the bilateral lower extremities upon varus stress testing, but no other instability and no abnormalities noted in meniscal testing.  The physician issued a brace for the left knee.  An October 2013 private orthopedic evaluation indicates that the Veteran "is braced full-time on both knees", that his left knee is worse than the right, that he has an uneven gait pattern, and that he had "fallen several times because of instability in the knees."  The private orthopedist opined that instability in the left knee caused an unbalanced gait that aggravated the Veteran's back symptoms.  See also March 2016 VA SATP Note (listing knee pain and documenting Veteran's report that knees "will give out" resulting in falling); April 2014 VA Progress Note (discussing use of left knee brace and weakness in knees that "causes balance issues at times"); but see June 2013 VA Orthopedic Consult ("Main complaint with the knee is pain with walking up and down stairs...sometimes gives way"; noting full range of motion and all stability testing was normal).

The Board finds that these explicit findings of lateral instability place the evidence on that medical question in equipoise.  Lateral instability is rated under DC 5257 and warrants a 10 percent, 20 percent, or 30 percent rating for lateral instability that is, respectively, slight, moderate, or severe.  Grade I laxity, as found by the January 2013 VA physical therapist, is the lowest level of laxity.  The other records fail to provide a severity for the documented instability, but the Board finds that the evidence supports a finding of no more than slight lateral instability.  The only explicit indication of severity in the medical record rated the "laxity" at the lowest level.  Moreover, testing on numerous other occasions has not found any lateral instability at all, which certainly weighs against finding it is any more than slight.

Reconciling these medical records and the Veteran's reports of falling due to subjectively felt instability, the Board finds that the Veteran's lateral instability (first noted in January 2013) warrants a separate 10 percent rating for each knee under DC 5257.  See Lyle v. Shulkin, Case No. 16-0994, 2017 U.S. App. Vet. Claims 1704 (Nov. 29, 2017) (holding that separate ratings under DC 5257 and DCs 5260/61 are permitted by the rating schedule).  The earliest date that the evidence supports these separate ratings for lateral instability is the date of the VA Physical Medicine and Rehab Consult in 2013, specifically, January 25, 2013.  See August 2012 VA Examination (noting all stability testing was normal).

For these reasons, the Board grants a separate 10 percent evaluation, but no more, under DC 5257 for each knee in addition to the currently assigned 10 percent rating assigned under DC 5003-5260 effective January 25, 2013.  


ORDER

Entitlement to service connection for hepatitis C is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent under DC 5003-5260 for  service-connected left knee degenerative joint disease is denied.

Entitlement to a separate rating under DC 5257 of 10 percent, but no more, for a service-connected left knee disability based on lateral instability is granted, effective January 25, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent under DC 5003-5260 for  service-connected right knee degenerative joint disease is denied.

Entitlement to a separate rating under DC 5257 of 10 percent, but no more, for a service-connected right knee disability based on lateral instability is granted, effective January 25, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board will remand the Veteran's claim of entitlement to TDIU for readjudication in connection with the implementation of the grant of service connection for hepatitis C.  The Veteran's claim of entitlement to TDIU is inextricably intertwined with the determination of the appropriate rating and effective date for the now service-connected hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

After implementation of the grant of service connection for hepatitis C and the separate ratings for the knee disabilities, and after any additional development that is necessary, readjudicate the TDIU claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


